December 12, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet N.E. Washington, D.C. 20549 RE: Vericimetry Funds (“the Trust”) File Nos. (333-175410) and (811-22578) Dear Sir/Madam: Pursuant to Rule 497(c) under the Securities Act of 1933, as amended, please find the XBRL-coded version of prospectus disclosure for the above-referenced Registrant as it pertains to the Vericimetry U.S. Small Cap Value Fund’s prospectus. The attached XBRL-coded prospectus disclosure is based on the disclosure found in the Trust’s prospectus dated November 25, 2011. Sincerely, /s/ Stacey Helmeyer Stacey Helmeyer Chief Compliance Officer Vericimetry Funds
